Per Curiam:

By order dated October 20, 1995, respondent was disbarred from the practice of law in North Carolina. He consents to disbarment in South Carolina and we disbar him.
Respondent admits that he embezzled in excess of $500,000 of client funds. The council of the North Carolina State Bar found that respondent’s conduct constituted a violation of Rules 1.2(b) and 1.2(c) of the Rules of Professional Conduct. We agree with the North Carolina Bar that respondent’s conduct warrants disbarment. Paragraph 29 of the Rules on Disciplinary Procedure, Rule 413, SCACR.
Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.